                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

TOMMY WILLIAMS, #525474,                )
         Petitioner,                    )
                                        )      No. 1:20-cv-720
-V-                                     )
                                        )      HONORABLE PAUL L. MALONEY
GREGORY SKIPPER,                        )
           Respondent.                  )
                                        )
                                     JUDGMENT

      In accordance with the order entered on this date (ECF No. 14), and pursuant to Fed.

R. Civ. P. 58, JUDGMENT hereby enters.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: June 21, 2021                                   /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge
